DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 04/14/2022. As indicated by the amendment: claims 1, 2, 4-5, 14, 17, 19, 23 and 29 have been amended and claims 10, 15, 21 and 28 have been cancelled. In response to the amendments of claims 4, 14, 17 and 19, their rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. In response to the arguments provided regarding the illumination device and markings of claim 25, its rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. Additionally, in response to the amendment of claim 5, its rejection under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, has been withdrawn. Claims 1-2, 4-6, 11-14, 16-17, 19, 23-27 and 29-30 are presently pending in the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11-14, 26-27 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadershahi et al. (US 2016/0296109 A1).
Regarding claim 1, Nadershahi discloses a device for anorectal and/or gynaecological procedures comprising: a hollow elongate body (110/111/210/211; Figs.1 and 6; par. [0069]-[0072]) having a longitudinal axis and a proximal end (Fig. 1) and a distal end (Fig.1), the body comprising an inner wall surface (inner wall surface of 211), and an opening at the proximal end (Fig. 1), defining an open working channel in said hollow body (Fig. 1 “free working space” channel), and [[a]] an elongate window aperture (elongated opening extending between 120 and 220) extending parallel to said longitudinal axis for providing access to surrounding tissue, one or more wings (112/212; Fig. 1; par. [0098]) dependent from the body to aid manipulation of the device, an illumination device (300/301/302/light guide; par. [0087]) comprising an elongate light pipe (light guide/400; par. [0087]) located within the body and extending parallel to the longitudinal axis (Fig. 4), and a suction passageway (103; par. [0091]; Fig. 4) extending parallel to said longitudinal axis and located within the body said suction passageway having a perimeter wall (perimeter wall of 103), and wherein said is defined at least in part by said elongate light pipe and at least in part by said inner wall surface of the elongate body (Fig. 4; par. [0092] and [0087]).
Regarding claim 6, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim 1, wherein said wings (112/212; Fig. 1; par. [0098]) extend generally laterally from the proximal end of the body.
Regarding claim 11, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim 1 wherein said illumination device is located diametrically opposed said window aperture (diametrically opposed on the y-axis; Figs. 1, 4 and 5).
Regarding claim 12, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim 1, wherein said suction passageway comprises one or more inlets (214; Figs. 4 and 5) configured to provide communication between said suction passageway (103) and working channel (par. [0090] and [0105]).
Regarding claim 13, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim 12, wherein said one or more inlets (214; Fig. 4)  are spaced along said suction passageway (103).
Regarding claim 14, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim 13, wherein said one or more inlets (214) are [[at a]] located towards the distal end of the body (Fig. 4).
Regarding claim 26, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim 1, said device further comprising a tapered head (Fig. 2) at the distal end of the body to aid insertion of the device.
Regarding claim 27, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim 1, said device further comprising a flared end (Fig. 1) at the proximal end of the body for stability of the device in use.
Regarding claim 29, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim [[28]] 1, wherein said window aperture extends from the proximal end of the body to the distal end of the body (Figs. 1 and 5)
Regarding claim 30, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim 1, wherein said body has a semi-circular cross section (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadershahi, as applied to claim 1 above, in view of Bastia (US 2009/0306481 A1) in view of Sudakov et al. (US 2004/0015051 A1).
Regarding claim 2, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in 1, but does not specifically disclose wherein the one or more wings comprises a wing cavity configured to receive a light source component and/or a suction component Nadershahi in a wing cavity, as taught by Bastia, such that the wing may serve as a heat sink for dissipating the heat generated by the LED. Like Bastia, Sudakov teaches an analogous device wherein the wing has a cavity for a light source component (cavity 20 for batteries 68/70; par. [0058]-[0059] and [0072]; Figs. 1a and 7a) as well as a cavity for a suction component (cavity 22 for valve 24 and duct 72; par. [0058]-[0059] and [0072]; Figs. 1a and 7a). It would have been obvious to one having ordinary skill in the art to place the suction component within a cavity of the wing in order to connect the suction duct to a valve and suction source without interfering with the working space of the device as the passageway/tube would extend laterally away from the working channel of the device. 
Regarding claim 4, Nadershahi in view of Bastia in view of Sudakov disclose the device for anorectal and/or gynaecological procedures as claimed in claim 2, wherein the one or more wings comprises two wings (112 and 212; par. [0098])  that each extend from the body (Fig. 1).
Regarding claim 5, Nadershahi in view of Bastia Sudakov disclose the device for anorectal and/or gynaecological procedures as claimed in 4. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the suction and light components  in separate wings because Applicant has not disclosed that placing them in separate wings provides an advantage, is used for a particular purpose, or solves a stated problem.  Moreover, Applicant explicitly discloses that the suction and light components may be placed in the same wing or in separate wings (see par. [0128] of the published application). One of ordinary skill in the art, furthermore, would have expected modified Nadershahi’s device, and applicant’s invention, to perform equally well with either the components being placed in the same wing or placed in separate wings because both placement configurations would perform the same function of holding light and suction components so as provide a heat sink and maintain a clear working channel for the operator. 
Regarding claim 23, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim 1, but does not specifically disclose wherein said light pipe has a thickness that tapers from a proximal end of the light pipe to the distal end of the light pipe. Bastia teaches an analogous device wherein the light pipe (10) has a thickness that tapers from a proximal end of the light pipe to the distal end of the light pipe (Fig. 1; par. [0064]-[0065]). It would have been obvious to one having ordinary skill in the art to configure the light pipe to have a thicker region near the wing cavity in order to conform to the bend where the wing meets the body of the device in order to effectively transmit light to the distal end. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadershahi, as applied to claim 1 above, in view of Sudakov et al. (US 2004/0015051 A1).
Regarding claim 19, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim 1, but does not specifically disclose wherein said suction passageway extends along [[a]] one of said one or more wings. Sudakov teaches an analogous device wherein the wing has a cavity for a light source component (cavity 20 for batteries 68/70; par. [0058]-[0059] and [0072]; Figs. 1a and 7a) as well as a cavity for a suction component (cavity 22 for valve 24 and duct 72; par. [0058]-[0059] and [0072]; Figs. 1a and 7a). It would have been obvious to one having ordinary skill in the art to place the suction component within a cavity of the wing in order to connect the suction duct to a valve and a suction source without interfering with the working space of the device as the passageway/tube would extend laterally away from the working channel of the device. 

Claim(s) 16-17 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadershahi as applied to claim 1 above, and further in view of  Nadershahi et al. (US 2014/0364695 A1; hereinafter referred to as Nadershahi-2).
Regarding claim 16, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim 1, and that a docking port may detachable connect the suction passageway to the body (par. [0029] and [0093]), but does not specifically disclose wherein said inner wall surface comprises one or more wall protrusions along a longitudinal axis of said body configured to form at least partially the perimeter wall of the suction passageway. Nadershahi-2 teaches an analogous device wherein said inner wall surface comprises one or more wall protrusions (505; par. [0061]; Figs. 5 and 6) along a longitudinal axis of said body configured to form at least partially the perimeter wall of the suction passageway (411; Fig. 5). It would have been obvious to one having ordinary skill in the art to have provided the wall protrusion of Nadershahi-2 in the device of Nadershahi in order to connect the suction passageway to the device, as contemplated by Nadershahi. 
Regarding claim 17, Nadershahi in view of Nadershahi-2 disclose the device for anorectal and/or gynaecological procedures as claimed in claim 16, wherein said device comprises one or more inlets (214; Nadershahi-2: 412) between said wall protrusions (Nadershahi-2: 505) to provide communication between said suction passageway and working channel (Nadershahi-2: Fig. 5).
Regarding claim 24, Nadershahi discloses the device for anorectal and/or gynaecological procedures as claimed in claim 1, but does not specifically disclose wherein said inner wall surface comprises measurement markings configured to indicate distance. Nadershahi-2 teaches an analogous device wherein protruded portions may be provided anywhere on the walls (102/103) to provide friction with tissue and resist slippage within the body (par. [0070]). It would have been obvious to one having ordinary skill in the art to provide the protruded portions of Nadershahi-2 on the inner wall surface of Nadershahi in order to provide friction with tissue that is in the body of the device and further resist slippage within the body of the patient. Additionally, such protruded portions are capable of indicating distance.
Regarding claim 17, Nadershahi in view of Nadershahi-2 disclose the device for anorectal and/or gynaecological procedures as claimed in claim 24, wherein said measurement markings are protrusions (Nadershahi-2: par. [0070]) on the inner wall surface configured to cast a shadow on the inner wall surface when the illumination device is on (capable of such intended use when light is illuminated in the device via the light guide). 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795 
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795